Citation Nr: 0708118	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  05-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for leg and foot pain.

2.  Entitlement to an initial rating in excess of 10 percent 
for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel
INTRODUCTION

The veteran had active service from July 1980 to July 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development is needed on both claims.  July and 
August 2003 VA examination records reported the examiner's 
findings that the veteran had left calf muscle and left foot 
pain, with no disease found.  The examination records do not 
discuss the earlier finding of mild neuropathy involving the 
lower extremities, however.  See August 21, 2002 private 
treatment record.  Additionally, records submitted subsequent 
to the examinations report findings of a neuroma on the left 
foot, and cavovarus foot structures bilaterally.  See August 
2004 VA treatment record and November 2005 private treatment 
record.  Another VA examination is needed to determine if the 
veteran's leg and foot pains are due to a known disorder, or 
if they are incapable of diagnosis.  The electromyography 
(EMG) results referenced in the March 3, 2006 VA treatment 
record should be obtained and associated with the claims file 
before the examination is conducted.  

Another examination is also needed for the increased rating 
claim.  At his April 2006 Travel Board hearing, the veteran 
testified that his leg and foot pain exacerbates his 
depression.  Service connection is currently in effect for a 
psychiatric disorder associated with his service-connected 
headaches.  An opinion is needed to determine the severity of 
the psychiatric disorder, as caused by the service-connected 
headaches.  Additionally, the veteran testified that he has 
symptoms that were not previously reported.  The last VA 
psychiatric examination was conducted in July 2004.  Based on 
the veteran's statements, and the date of the last 
examination, the Board finds that a contemporaneous 
examination is needed to determine the severity of the 
veteran's psychiatric disorder.   

Finally, the Board notes that the veteran never received an 
independent notice letter for his increased rating claim.  
This should be done.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to substantiate 
his appeal for a higher initial rating.  
Notify him of information and evidence 
that VA would seek to provide and 
information and evidence that he was 
expected to provide.  Ask the veteran to 
"provide any evidence in his possession 
that pertains to the claim." 

2.  Obtain all outstanding VA treatment 
and radiology records, dating from March 
2006 to the present.  Additionally, ask 
the veteran about the existence of any 
outstanding private treatment records.  

3.  Schedule the veteran for a VA 
examination to determine the etiology of 
his leg and foot pain.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  If no diagnosis can be 
attributed to the complaints, the 
examiner should state whether the veteran 
has a chronic disability due to 
undiagnosed illness, manifested by leg 
and foot pain.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

4.  Schedule the veteran for a 
psychiatric examination.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The examiner should state an 
opinion on the severity of the veteran's 
psychiatric disorder due to the headaches 
alone.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

5.  After the above development has been 
completed, as well as any additional 
development deemed necessary, the claim 
should be readjudicated.  If the benefits 
sought remain denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
allow adequate time for a response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

